Case 2:18-bk-15829-NB        Doc 179 Filed 01/07/19 Entered 01/07/19 12:52:21                  Desc
                               Main Document    Page 1 of 1


 1   Wesley H. Avery
     Chapter 7 Trustee
 2   758 E. Colorado Blvd., Suite 210
     Pasadena, CA 91101
 3   Telephone: (626) 395-7576
     Facsimile: (661) 430-5467
 4   Alexandria@AveryTrustee.com
 5   Fiducia in faciem incertum
 6

 7

 8                                  UNITED STATES BANKRUPTCY COURT
  9
CENTRAL   DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION, RIVERSIDE DIVISION, SAN
                            FERNANDO VALLEY DIVISION
 10
    In re                               Case No. 2:18-15829-NB
 11
    PHILIP LAYFIELD                     Chapter 7
 12
                                        NOTIFICATION OF ASSET CASE AND
 13                                     REQUEST FOR CLAIMS BAR DATE
                                        [Fed. R. Bankr. P. 3002(c)(5)
 14

15                                      Debtor(s).       (No Hearing Required)

16

17
     TO THE CLERK OF THE UNITED STATES BANKRUPTCY COURT:
18
             Wesley H. Avery, the duly appointed Chapter 7 Trustee in the above-captioned bankruptcy
19
     case, after reviewing the case docket and file and determining that no claims bar date has been fixed,
20
     hereby notifies the Clerk of the United States Bankruptcy Court that assets will be administered in
21
     the above captioned case and that appropriate notice should be given to creditors to file claims in this
22
     case.
23
     Dated: 1/7/2019                                   /s/ Wesley H. Avery
24
                                                       Wesley H. Avery
25                                                     Chapter 7 Trustee

26

27

28
